Citation Nr: 0804215	
Decision Date: 02/06/08    Archive Date: 02/13/08	

DOCKET NO.  05-20 549	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fargo, 
North Dakota



THE ISSUE

Entitlement to service connection for diabetes mellitus, Type 
II.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

J. Johnston, Counsel




INTRODUCTION

The veteran had active military duty from January 1971 to 
January 1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2005 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Fargo, North Dakota.  The case is not ready for 
appellate review and must be remanded for additional 
evidentiary development to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  


REMAND

The veteran has a confirmed diagnosis of Type II diabetes and 
claims entitlement to service connection based upon a 
presumptive exposure to herbicide agents during service in 
the Republic of Vietnam.  The available records do reveal 
that the veteran had 1 year, 2 months, and 9 days service 
overseas, but the veteran does not appear to have been 
assigned permanently in Vietnam at any time during his 
overseas service.  

Instead, the limited service personnel records on file make 
it fairly clear that the veteran commenced active duty with 
the US Marines with recruit training in San Diego, followed 
by assignment for follow-on training at Camp Pendleton 
California.  Thereafter, it is documented, that he boarded 
aircraft at Norton AFB, California, for reassignment to a 
Marine unit in Okinawa, Japan, in November 1971.  

In January 1972, he embarked aboard the USS Tuscaloosa 
departing Okinawa on January 9 and arriving in Japan on 
January 13, 1972.  Thereafter, he departed Japan on February 
25, 1972, and arrived back at Okinawa on March 2, 1972.  He 
later embarked onboard USS Juneau on May 15, 1972, and 
arrived back at Okinawa on June 26, 1972.  Additionally, it 
is documented that the veteran participated in Ready 
Operation "W\CTG 79.9" in the contiguous waters of Vietnam 
from May 23 to June 10, 1972.  He is also documented to have 
participated in Ready Operation "W\CTG 79.4" within the 
contiguous waters of Vietnam for one day on September 30, 
1972, and later from October 7 to 19, 1972.  Finally, it is 
documented that he participated in support of "Operation Song 
Than 6\72 RVN," for one day on May 24, 1972.  

It is noteworthy that while three of these entries 
specifically refer to assignment, likely aboard ship, in the 
contiguous waters of Vietnam, his one day participation in 
Operation Song Than does not mention contiguous waters, which 
may mean he departed ship and was actually in-country for 
that one day on May 24, 1972.  It is noted that the veteran 
received an award of the Vietnam Service Medal, but it is 
understood that this medal may be awarded to individual who 
never set foot in-country, but served only in contiguous 
waters or air space.

The Board understands that there is a decision pending in 
Haas v. Nicholson, 20 Vet. App. 257 (2006), which will likely 
provide more certain guidance in terms of physical 
requirements necessary to obtain recognition of Vietnam 
Service for presumptive disabilities attributable to 
herbicide exposure.  This case may eventually have to be 
stayed pending the outcome of that case, but the additional 
development requested in this remand would be necessary in 
any event both for the purposes of determining with greater 
certainty the veteran's likely proximity to Vietnam when 
assigned to "contiguous waters", and also to determine 
whether he actually embarked in-country on one or more 
occasions.

The representative has argued, in the alternative, that it 
does not appear that all service personnel or medical records 
are on file and that remand is warranted on that basis.  It 
appears to the Board that all available medical records may 
already be on file, but there may be additional service 
personnel records available which may assist in determining 
the veteran's locations during his overseas service.  There 
is on file a July 1972 record of the veteran's medical 
evaluation indicating that the veteran had been present in 
Okinawa for some 10 months.  

Additionally, after the file had been forwarded to the Board, 
the representative submitted a written argument which 
included a ship's history of the USS Tuscaloosa which 
indicates that this ship visited Da Nang in May 1972.  The 
representative did not waive initial RO consideration of this 
ship's history so remand for initial RO consideration is also 
warranted.

For these reasons, the case is REMANDED to the RO for the 
following action:

1.  Initially, the RO should process 
another request for any additional 
available service medical and service 
personnel records for the veteran during 
his period of active military duty.  The 
request for personnel records should 
necessarily include the most encompassing 
search possible for any and all available 
personnel records including performance 
reports, disciplinary actions and 
anything else in addition to the usual 
"201 file."

2.  After completion of the above 
development, the RO should make copies of 
all available service medical and service 
personnel records and forward them to the 
Marine Corps University Archive, Gray 
Research Center, 2040 Broadway Street, 
Quantico, VA  22134-5107 together with a 
cover letter requesting the following 
search.  The Marine Corps Research Unit 
should be requested to obtain a copy of 
the unit history for Battery E, 2nd 
Battalion, 9th Marines, 3rd Marine 
Division from November 1971 through March 
1973 for the purpose of attempting to 
discover whether the veteran, or all or 
part of Battery E, were ever at any time 
in-country in the Republic of Vietnam, 
likely in association with duties aboard 
either the USS Tuscaloosa or USS Juneau, 
during this period of time.  The Marine 
Research Unit's attention is directed to 
the veteran's "combat history - 
expeditions," which notes his personal 
participation, as detailed above, in 
Ready Operations within the contiguous 
waters of Vietnam, and specifically in 
support of Operation Song Than 6/72 RVN 
on May 24, 1972.  The inquiry should most 
importantly focus on whether it may be 
determined that the veteran or members of 
his unit were actually in-country at any 
time, but also should include any 
findings with respect to how close either 
of these ships were to Vietnam (i.e., is 
there evidence that they were tied to in-
port docks unloading men and/or materials 
for any period of time, or anchored in 
harbor within any known distances from 
shore, etc.)  

3.  After completion of the above 
development, and obtaining a copy of the 
requested unit history and report of 
investigation from the Marine Research 
Unit, and any other records collected on 
remand, the RO should again address the 
claim.  If a final decision in Haas has 
been issued in the interim, the claim 
must be addressed in a manner consistent 
with that final decision.  If the 
decision is not to the veteran and 
representative's satisfaction, they must 
be provided with an appropriate 
Supplemental Statement of the Case which 
includes a discussion of the development 
requested in this remand and provided an 
opportunity to respond.  The case should 
then be returned to the Board after 
compliance with appellate procedures.  
The veteran need do nothing until further 
notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



